UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-10613 DYCOM INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Florida 59-1277135 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11770 US Highway 1, Suite 101, Palm Beach Gardens, Florida 33408 (Address of principal executive offices) (Zip Code) (561) 627-7171 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ]Accelerated filer[X]Non-accelerated filer[ ]Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common stock Outstanding shares February 26, 2010 Common stock, par value of $0.33 1/3 39,128,111 Dycom Industries, Inc. Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item 4. Controls and Procedures 40 PART II – OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 4. Submission of Matters to a Vote of Security Holders 42 Item 6. Exhibits 43 Signatures 44 EX-10.1 EX-10.2 EX-31.1 EX-31.2 EX-32.1 EX-32.2 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) January 23, July 25, 2010 2009 (Dollars in thousands) ASSETS CURRENT ASSETS: Cash and equivalents $ 135,928 $ 104,707 Accounts receivable, net 90,786 116,968 Costs and estimated earnings in excess of billings 42,855 67,111 Deferred tax assets, net 13,425 15,779 Income taxes receivable 9,122 7,016 Inventories 10,814 8,303 Other current assets 13,516 7,323 Total current assets 316,446 327,207 Property and equipment, net 142,559 142,132 Goodwill 157,851 157,851 Intangible assets, net 52,875 56,056 Other 10,078 10,211 Total non-current assets 363,363 366,250 TOTAL $ 679,809 $ 693,457 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 23,980 $ 28,977 Current portion of debt 348 926 Billings in excess of costs and estimated earnings 408 151 Accrued insurance claims 25,911 27,386 Other accrued liabilities 45,010 52,590 Total current liabilities 95,657 110,030 LONG-TERM DEBT 135,350 135,377 ACCRUED INSURANCE CLAIMS 29,451 29,759 DEFERRED TAX LIABILITIES, net non-current 23,581 22,910 OTHER LIABILITIES 4,752 4,758 Total liabilities 288,791 302,834 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, par value $1.00 per share: 1,000,000 shares authorized: no shares issued and outstanding - - Common stock, par value $0.33 1/3 per share: 150,000,000 shares authorized: 39,125,701 and 38,998,513 issued and outstanding, respectively 13,042 12,999 Additional paid-in capital 172,863 172,112 Accumulated other comprehensive income 112 69 Retained earnings 205,001 205,443 Total stockholders' equity 391,018 390,623 TOTAL $ 679,809 $ 693,457 See notes to the condensed consolidated financial statements. 3 Table of Contents DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended January 23, 2010 January 24, 2009 (Dollars in thousands, except per share amounts) REVENUES: Contract revenues $ 216,331 $ 245,522 EXPENSES: Costs of earned revenues, excluding depreciation and amortization 180,936 205,860 General and administrative(including stock-based compensation expense of $0.7 and $0.3 million, respectively) 23,898 21,535 Depreciation and amortization 15,516 16,817 Goodwill impairment charge - 94,429 Total 220,350 338,641 Interest income 22 40 Interest expense (3,541 ) (4,099 ) Other income, net 903 1,832 LOSS FROM CONTINUING OPERATIONS BEFORE INCOME TAXES (6,635 ) (95,346 ) PROVISION (BENEFIT) FOR INCOME TAXES: Current (3,722 ) (2,352 ) Deferred 1,052 (15,041 ) Total (2,670 ) (17,393 ) NET LOSS FROM CONTINUING OPERATIONS (3,965 ) (77,953 ) LOSS FROM DISCONTINUED OPERATIONS, NET OF TAX - - NET LOSS $ (3,965 ) $ (77,953 ) LOSS PER COMMON SHARE - BASIC AND DILUTED: Loss from continuing operations $ (0.10 ) $ (1.98 ) Loss from discontinued operations - - Net loss $ (0.10 ) $ (1.98 ) SHARES USED IN COMPUTING LOSS PER COMMON SHARE: Basic and Diluted 39,069,364 39,379,470 See notes to the condensed consolidated financial statements. 4 Table of Contents DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Six Months Ended January 23, 2010 January 24, 2009 (Dollars in thousands, except per share amounts) REVENUES: Contract revenues $ 475,447 $ 579,489 EXPENSES: Costs of earned revenues, excluding depreciation and amortization 390,908 474,506 General and administrative(including stock-based compensation expense of $1.7 and $1.9 million, respectively) 47,401 49,074 Depreciation and amortization 30,707 33,429 Goodwill impairment charge - 94,429 Total 469,016 651,438 Interest income 58 174 Interest expense (7,084 ) (8,151 ) Other income, net 2,008 2,234 INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES 1,413 (77,692 ) PROVISION (BENEFIT) FOR INCOME TAXES: Current (573 ) 1,753 Deferred 2,428 (12,077 ) Total 1,855 (10,324 ) LOSS FROM CONTINUING OPERATIONS (442 ) (67,368 ) LOSS FROM DISCONTINUED OPERATIONS, NET OF TAX - (37 ) NET LOSS $ (442 ) $ (67,405 ) LOSS PER COMMON SHARE - BASIC AND DILUTED: Loss from continuing operations $ (0.01 ) $ (1.71 ) Loss from discontinued operations - - Net loss $ (0.01 ) $ (1.71 ) SHARES USED IN COMPUTING LOSS PER COMMON SHARE: Basic and Diluted 39,029,822 39,350,611 See notes to the condensed consolidated financial statements. 5 Table of Contents DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended January 23, 2010 January 24, 2009 (Dollars in thousands) OPERATING ACTIVITIES: Net loss $ (442 ) $ (67,405 ) Adjustments to reconcile net loss to net cash inflow from operating activities: Depreciation and amortization 30,707 33,429 Bad debts expense (recovery), net (6 ) 23 Gain on sale of fixed assets, net (1,835 ) (1,520 ) Gain on extinguishment of debt, net - (1,300 ) Write-off of deferred financing costs - 551 Deferred income tax provision 2,428 (12,077 ) Stock-based compensation 1,676 1,877 Amortization of debt issuance costs 523 472 Goodwill impairment charge - 94,429 Excess tax benefit from share-based awards (69 ) - Change in operating assets and liabilities: Accounts receivable, net 24,843 31,252 Costs and estimated earnings in excess of billings, net 24,513 36,072 Other current assets and inventory (7,717 ) (6,165 ) Other assets (445 ) 572 Income taxes receivable (2,106 ) (4,902 ) Accounts payable (5,413 ) (7,141 ) Accrued liabilities and insurance claims (9,784 ) (22,957 ) Net cash provided by operating activities 56,873 75,210 INVESTING ACTIVITIES: Changes in restricted cash - (233 ) Capital expenditures (27,275 ) (18,313 ) Proceeds from sale of assets 2,529 1,840 Net cash used in investing activities (24,746 ) (16,706 ) FINANCING ACTIVITIES: Proceeds from long-term debt - 30,000 Principal payments on long-term debt (722 ) (31,268 ) Purchase of senior subordinated notes - (3,242 ) Debt issuance costs - (1,795 ) Restricted stock tax withholdings (269 ) (246 ) Exercise of stock options and other 16 16 Excess tax benefit from share based awards 69 - Net cash used in financing activities (906 ) (6,535 ) Net increase in cash and equivalents 31,221 51,969 CASH AND EQUIVALENTS AT BEGINNING OF PERIOD 104,707 22,068 CASH AND EQUIVALENTS AT END OF PERIOD $ 135,928 $ 74,037 SUPPLEMENTAL DISCLOSURE OF OTHER CASH FLOW ACTIVITIES AND NON-CASH INVESTING AND FINANCING ACTIVITIES: Cash paid during the period for: Interest $ 6,518 $ 7,119 Income taxes $ 5,752 $ 6,581 Purchases of capital assets included in accounts payable or other accrued liabilities at period end $ 4,858 $ 1,221 See notes to the condensed consolidated financial statements. 6 Table of Contents NOTES
